           Case:20-16375-TBM Doc#:85 Filed:12/04/20                                                   Entered:12/04/20 16:07:12 Page1 of 4
                                                                                                                                                            12/04/20 1:50PM


 Fill in this information to identify the case:

 Debtor name         PS Of Denver, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)             20-16375
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Chase Bank                                     Describe debtor's property that is subject to a lien                   $45,503.90                $29,360.00
       Creditor's Name                                2019 Chevy Silverado 1500
       PO Box 901076
       Fort Worth, TX 76101-2076
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   CT Corporation System                          Describe debtor's property that is subject to a lien                     Unknown                       $0.00
       Creditor's Name
       as Representative
       330 N Brand Blvd., Sutie
       700
       Attn: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-16375-TBM Doc#:85 Filed:12/04/20                                                   Entered:12/04/20 16:07:12 Page2 of 4
                                                                                                                                                    12/04/20 1:50PM


 Debtor       PS Of Denver, Inc.                                                                        Case number (if known)      20-16375
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   US Bank                                        Describe debtor's property that is subject to a lien                       $249,518.69        $22.00
       Creditor's Name                                90 days or less: Accounts Receivable
       9918 Hilbert Street, Second
       Floor
       San Diego, CA 92131-1018
       Creditor's mailing address                     Describe the lien
                                                      Business Loan/UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   US Bank N.A.                                   Describe debtor's property that is subject to a lien                   $1,260,194.79     Unknown
       Creditor's Name                                2065 Cowboy Way, Hillside, CO 80246;
       9918 Hibert Street, Second                     7409 S. Wolff Street, Littleton, CO 80128;
       Floor                                          5782 South Benton Way, Littleton, CO 80123
       San Diego, CA 92131-1018
       Creditor's mailing address                     Describe the lien
                                                      SBA Business Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Wanke Cascade
 2.5                                                                                                                               Unknown           $0.00
       Distribution Ltd                               Describe debtor's property that is subject to a lien
       Creditor's Name

       6330 N Cutter Circle
       Portland, OR 97217
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case:20-16375-TBM Doc#:85 Filed:12/04/20                                                   Entered:12/04/20 16:07:12 Page3 of 4
                                                                                                                                                  12/04/20 1:50PM


 Debtor       PS Of Denver, Inc.                                                                        Case number (if known)    20-16375
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Wells Fargo                                    Describe debtor's property that is subject to a lien                       $8,162.16         $0.00
       Creditor's Name                                Forklifts
       PO Box 3072
       Cedar Rapids, IA
       52406-3072
       Creditor's mailing address                     Describe the lien
                                                      Equipment Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Wells Fargo Commercial
 2.7                                                                                                                             Unknown           $0.00
       Distribution                                   Describe debtor's property that is subject to a lien
       Creditor's Name
       Finance, LLC
       500 Momany Drive
       Saint Joseph, MI 49085
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2016                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:20-16375-TBM Doc#:85 Filed:12/04/20                                         Entered:12/04/20 16:07:12 Page4 of 4
                                                                                                                                                          12/04/20 1:50PM


 Debtor       PS Of Denver, Inc.                                                                Case number (if known)         20-16375
              Name



                                                                                                                         $1,563,379.5
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    4

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
